EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report on Form 10-K of Speed Commerce, Inc. (the “Company”) for the fiscal year ended March 31, 2015 as filed with the Securities and Exchange Commission on the date hereof, (the “Annual Report”), I, Terry J. Tuttle, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The Annual Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Annual Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: June 15, 2015 By /s/Terry J. Tuttle Terry J. Tuttle Chief Financial Officer
